Exhibit 99.1 For Immediate Release GEORGIA-CAROLINA BANCSHARES ANNOUNCES SUBSTANTIAL INCREASE IN NET INCOME IN THIRD QUARTER 2012 October 24, 2012 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OB) (the Company), parent company of First Bank of Georgia, today reported net income of $2,242,000, or $0.62 per diluted common share, for the three months ended September 30, 2012, compared to net income of $789,000, or $0.22 per diluted common share, for the three months ended September 30, 2011. The Company reported that net income increased 65.4% to $5,229,000, or $1.45 per diluted common share, for the nine months ended September 30, 2012, compared to net income of $3,161,000, or $0.89 per diluted common share for the nine months ended September 30, 2011. Book value totaled $15.50 per common share at September 30, 2012, as compared to book value of $13.84 per common share at September 30, 2011. Reported earnings represent a 16.07% return on average equity and a 1.79% return on average assets for the three month period ended September 30, 2012, and a 13.29% return on average equity and a 1.41% return on average assets for the nine month period ended September 30, 2012. Remer Y. Brinson III, President & CEO of the Company, stated We continue to enjoy a very strong earnings performance in 2012 as evidenced by our increased quarterly and year to date income, when compared to the same periods last year. Our financials reflect stable net interest income and increases in non-interest income. In 2012, credit related expenses have shifted from loan loss provision expense to other real estate owned expense as we continue to reduce our non-performing loan levels. Total non-performing assets have continued to decline and now represent 1.88% of assets, compared to 2.99% at December 31, 2011 and 3.33% at September 30, 2011. Net charge offs have also declined to (0.03)% of net average loans for the nine months ended September 30, 2012 as recoveries have exceeded charge offs for this period. For the first nine months of 2011, net charge offs totaled 0.59% of average loans. Brinson continued, Although loan demand remains soft, we have maintained a healthy net-interest margin. Non-interest income has grown over last year due to increased mortgage origination volumes and yields. Closed mortgage loans are up 17.38% in 2012 over last year. We have also seen continued reduction in our provision for loan losses, charge offs and non-performing assets. Total assets have increased 4.57% to $515.8 million since December 31, 2011. Total loans, excluding loans held for sale, declined 4.59% during the nine month period ended September, 2012 to $272.5 million. However, loans held for sale have increased 22.22% since year end 2011 reflecting the increased mortgage origination volume. For the nine months ended September 30, 2012, total deposits have increased 3.37% to $425.2 million, including core deposit growth of 17.59%. Core deposits totaled $251.1 million at September 30, 2012. First Bank of Georgia has previously announced plans to open a new branch office in Evans, Georgia, which will represent our seventh branch location. This office is projected to open in the first quarter of 2013. Georgia-Carolina Bancshares' common stock is quoted on the OTC Bulletin Board under the symbol GECR. First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County, and McDuffie County (Thomson), Georgia and operates mortgage origination offices in Augusta and Savannah, Georgia. This press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as believes, expects, may, will, should, anticipates, plans or similar expressions to identify forward-looking statements, and are made on the basis of management's plans and current analyses of the Company, its business and the industry as a whole. These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company's periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved. The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands) September 30, December 31, ASSETS Cash and due from banks $ 50,109 $ 34,902 Securities available-for-sale 107,420 100,283 Loans 272,506 285,614 Allowance for loan losses ) ) Loans, held for sale 55,276 45,227 Bank premises and fixed assets 8,774 8,979 Accrued interest receivable 1,754 1,732 Other real estate owned, net of allowance 7,158 6,990 Federal Home Loan Bank stock 1,865 2,070 Bank-owned life insurance 9,913 9,609 Other assets 7,597 4,650 Total assets $ 515,815 $ 493,252 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ 79,100 $ 52,735 Interest-bearing: NOW accounts 53,122 44,646 Savings 61,225 63,210 Money market accounts 57,701 52,981 Time deposits of $100,000, and over 114,587 134,655 Other time deposits 59,507 63,168 Total deposits 425,242 411,395 Repurchase agreements 3,360 3,565 Federal Home Loan Bank borrowings 25,000 25,000 Other liabilities 5,971 2,847 Total liabilities 459,573 442,807 Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,627,397 and 3,592,140 shares issued and outstanding 4 4 Additional paid-in-capital 16,459 16,301 Retained Earnings 37,927 32,988 Accumulated other comprehensive income 1,852 1,152 Total shareholders' equity 56,242 50,445 Total liabilities and shareholders' equity $ 515,815 $ 493,252 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Interest income Interest and fees on loans $ 4,579 $ 4,782 $ 13,754 $ 14,838 Interest on taxable securities 502 593 1,542 1,736 Interest on nontaxable securities 109 92 335 298 Interest on Federal funds sold and other interest 10 22 51 72 Total interest income 5,200 5,489 15,682 16,944 Interest expense Interest on time deposits of $100,000 or more 376 551 1,275 1,842 Interest on other deposits 349 560 1,088 1,901 Interest on funds purchased and other borrowings 220 241 670 795 Total interest expense 945 1,352 3,033 4,538 Net interest income 4,255 4,137 12,649 12,406 Provision for loan losses ) 656 ) 1,207 Net interest income after provision for loan losses 4,984 3,481 12,948 11,199 Noninterest income Service charges on deposits 380 387 1,114 1,122 Gain on sale of mortgage loans 3,929 2,160 8,724 6,022 Gain on sale of securities 10 - 11 - Other income 516 339 1,391 999 Total noninterest income 4,835 2,886 11,240 8,143 Noninterest expense Salaries and employee benefits 3,449 2,953 9,351 8,894 Occupancy expenses 391 392 1,168 1,162 Other real estate expenses 918 447 1,409 719 Other expenses 1,749 1,460 4,610 3,998 Total noninterest expense 6,507 5,252 16,538 14,773 Income before income taxes 3,312 1,115 7,650 4,569 Income tax expense 1,070 326 2,421 1,408 Net income $ 2,242 $ 789 $ 5,229 $ 3,161 Net income per share of common stock Basic $ 0.62 $ 0.22 $ 1.45 $ 0.89 Diluted $ 0.62 $ 0.22 $ 1.45 $ 0.89 Dividends per share of common stock $ 0.04 $ - $ 0.08 $ -
